FILED
                           NOT FOR PUBLICATION                              NOV 29 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



STEVE CASTRO,                                    No. 09-17427

      Plaintiff-counter-claimant -               D.C. No. 2:08-cv-01502-NVW
Appellant,

  v.                                             MEMORANDUM *

UNITED STATES OF AMERICA,

        Defendant - Appellee,

  and

SHIRLEY J. VEATCH,

        Third-party-defendant.



                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                          Submitted November 18, 2011 **
                             San Francisco, California

Before: FARRIS, NOONAN, and BEA, Circuit Judges.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Steve Castro appeals from the district court’s grant of summary judgment in

favor of the United States. The parties are familiar with the facts underlying the

appeal and thus we do not include them here.

      The district court’s failure to accord a hearing on a motion for summary

judgment was not legal error in light of Federal Rule of Civil Procedure 78 and the

District of Arizona Local Rules of Civil Procedure which state that no response to

the motion for summary judgment is equivalent to consenting to the motion, see

Local Rule 7.2(i), and that no hearing is required where no request is made for

such a hearing, see Local Rule 7.2(f).

      AFFIRMED.